Title: John Adams to David Humphreys, 8 Feb. 1786
From: Adams, John
To: Humphreys, David


          
            
              Dear Sir
            
            

              Grosvenor Square

              Feb. 8. 1786
            
          

          I received with Pleasure, your kind Letter of Yesterday, and
            although I cannot absolutely disapprove of your proposed Return to America in the Spring
            for the Reasons you Suggested in Conversation, yet I feel a sensible Reluctance at the
            Thought of loosing your Assistance, and Still wish you may find it convenient to Stay at
            least ’till the Expiration of your Commission. I believe, and I hope, that Congress have
            further Services for you in Europe, where, it is but Justice to Say, you have done
            honour, to yourself and your Country.
          The Harmony which you observe prevails, among the Servants of the
            Publick, in Europe, is much to their honour and the publick Advantage. While Persons
            born and liberally educated in America, who have acquired the Confidence of their
            Countrymen by their Behaviour and Services under their Eyes, are employed in Europe and
            are Supported by their Constituents, in the faithfull discharge of their Duty, against
            insidious Schemes, this Harmony will continue.
          Your whole Conduct Sir, has been highly Satisfactory to me: and I
            am particularly happy in your Society in London, where from a more familiar and personal
            Intimacy, I have conceived an Affection and Friendship for you, which will not easily be
            diminished. If you return to America, I hope for your Correspondence. I know it will
            give you Pleasure if I add here, that I have found in your Friend and former Colleague
            Coll Smith, all those amiable qualities which you led me to expect in him, before I knew
            him. and I think it is doing Service to the Publick to Say, that you have both acquired
            much Respect in Europe, and given Proofs of Talents and Address, which would become any
            higher Station in the Diplomatic Order.
          With great Esteem and Affection, I have the / Honour to be, dear
            sir, your / Friend and most humble Servant

          
            
              John Adams.
            
          
        